Title: To George Washington from Benjamin Harrison, Sr., 1 August 1782
From: Harrison, Benjamin, Sr.
To: Washington, George


                  
                     Dear Sir.
                     Virginia August 1st 1782.
                  
                  I receiv’d your Excellencys favors of the 22d and 23d Ulto by post.  General Lincoln had given orders for the destruction of all the works at York Town without even writing to me on the subject and they would most certainly have been demolish’d before your letter got to hand (leaving it with the State) if Colo. Lavalette had not been more complaisant than the General.  I have desired that the batteries and plattforms next the water which were built by the State may be preserved and have order’d Colo. Dabney with about two hundred State Troops to take possession of them.  I propose to have them inclosed with a strong Pallisade which will preserve them against a sudden attack.  the removal of the French Troops leaves us in a defenceless condition our means not being such as I wou’d wish them.  we shall never be right or respectable till the Executive are left to do the business of an Executive without the interfereance of any other power.  it is much to be regretted that there is no way to curb the grasping wishes of some, or open the eyes of the well meaning and indolent.  the rod of correction has been aplie’d in vain, and fatal experience changes not measures.  I congratulate you on the arrival of the French Fleet, and wish they may be in time to add new laurells to the many that adorn you tho I expect it not, as the Victorious English Fleet will certainly follow them.  I am with sentiments of perfect esteem and Friendship your Excellencys most obedient and most humble Servant
                  
                     Benja. Harrison
                  
               